Citation Nr: 0125153	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-05 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES


1.  Entitlement to a rating in excess of 10 percent for 
service-connected status post patella fracture, 
chondromalacia of the left knee, from August 8, 1988.

2.  Entitlement to a rating in excess of 20 percent for 
service-connected status post patella fracture, 
chondromalacia of the right knee, from August 8, 1988 through 
January 12, 2000.  

3.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities, pursuant to 
the provisions of 38 C.F.R. § 3.324, prior to August 25, 
1983.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to December 
1972.

As a preliminary matter, the Board notes that the veteran 
previously perfected an appeal on the RO's February 1991 
denial of whether the veteran had submitted new and material 
evidence to reopen a claim for service connection for a 
bilateral knee disorder.  During the pendency of that appeal, 
however, it was discovered that the RO had granted service 
connection for a bilateral knee disorder in July 1975; hence, 
that matter initially before the Board of Veterans' Appeals 
(Board) has been resolved.

These matters come to the Board on appeal from a June 1999 
rating decision in which the RO assigned a 10 percent rating 
for the veteran's service-connected left knee disability, and 
a 20 percent rating for the veteran's service-connected right 
knee disability, effective August 8, 1988; and denied 
entitlement to a 10 percent rating based on multiple, 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 (2001) prior to August 25, 1983 (the effective date 
of the award of a 10 percent disability rating for the right 
knee).  The veteran filed a notice of disagreement in January 
2000, and a statement of the case (SOC) was issued the same 
month.  The veteran submitted a substantive appeal in March 
2000, and requested a hearing before the Board.  In July 
2001, the veteran testified at a hearing before the 
undersigned Board Member at the RO.  A transcript of that 
hearing is of record.

During the pendency of the appeal, in October 2000, the RO 
granted an increased rating to 30 percent for the right knee 
disability, the maximum assignable rating under the 
applicable Diagnostic Code (DC) 5257, effective January 13, 
2000.  The RO then indicated that such action represented a 
full grant of the benefits sought on appeal.  While neither 
the veteran nor his representative has since advanced any 
further contentions with respect to the right knee 
disability, the Board also notes that the veteran has not 
specifically withdrawn the issue from appeal.  Under these 
circumstances, the Board finds that the question of a rating 
in excess of 20 percent for service-connected status post 
patella fracture, chondromalacia of the right knee, from 
August 8, 1988 through January 12, 2000, remains in appellate 
status.  

The Board also notes, preliminary, that during the pendency 
of the appeal, the veteran raised the issue of service 
connection for a back disability secondary to the service-
connected knee disabilities, which has not been adjudicated 
by the RO.  This matter is referred to the RO for appropriate 
action.


REMAND

The veteran and his representative contend that the veteran's 
left knee disability is more disabling than currently 
evaluated.  Specifically, the veteran's representative 
maintained, during the July 2001 hearing, that the veteran's 
rating does not adequately portray functional loss related to 
the left knee impairment.  In addition, the veteran's 
representative indicated supportive evidence regarding the 
veteran's left knee disability consisting of a recent 
examination provided by the Social Security Administration 
(SSA) for disability determination and current treatment 
records at the Alexandria VA Medical Center (VAMC).  As a 
further contention, the veteran and his representative claim 
entitlement to a 10 percent rating based on the veteran's 
service-connected right and left knee disabilities, pursuant 
to the provisions of 38 C.F.R. § 3.324, both deemed 
noncompensable from July 28, 1975 to August 25, 1983.

The Board observes that treatment records from the Alexandria 
VAMC for the period of September 1998 and December 2000 were 
associated with the claims file.  However, as the veteran has 
indicated recent, pertinent treatment, all outstanding 
records from that facility must be requested and associated 
with the claims file.  The evidence of record also suggests 
the existence of a Vocational Rehabilitation and Education 
(VRE) folder.  The record reflects that the veteran was 
participating in VA vocational rehabilitation training, but 
that this training was discontinued due to his knee disorder 
as well as nonservice-connected disabilities.  Such a folder, 
if it exists, would be relevant to the veteran's claims.  As 
such, this folder must be associated with the claims file 
prior to further appellate adjudication.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should also obtain all outstanding 
pertinent medical records from any other source(s) or 
facility(ies) identified by the veteran.

According to the veteran's testimony during the July 2001 
hearing and other evidence of record, the SSA has determined 
the veteran "disabled" under SSA regulations as a result of, 
inter alia, his left knee disorder, as early as the 1970's.  
The RO should make proper inquiry and request the underlying 
medical records used as a basis to grant Social Security 
disability benefits and any subsequent medical examinations, 
as such records may be pertinent to the veteran's claims.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992) 
(VA has a duty to attempt to secure all records of the SSA 
regarding the veteran's determination of unemployability for 
SSA purposes).  The Board notes that these records could 
potentially shed light on all three of the issues on appeal.

Specific to the left knee, the Board notes that the veteran's 
representative indicated that the veteran experiences 
functional loss due to his service-connected left knee 
disability.  In this regard, the provisions of 38 C.F.R. § 
4.40 (2000) require that examinations be conducted that 
adequately portray not only the identifiable anatomical 
damage, but the functional loss experienced by the veteran.  
More specifically, an examination of musculoskeletal 
disability performed for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40 
and 4.45, pertaining to functional loss due to limited or 
excess motion, painful motion, weakness, excess fatigability 
and/or incoordination, to include during flare-ups and/or 
with repeated use.  See DeLuca v. Brown, 8 Vet. App. 202, 
205-207 (1995).  

In this case, the medical evidence, to include the most 
recent (September 2000) VA examination report, does not 
contain sufficient clinical findings allowing proper 
consideration of the above-mentioned factors.  Hence, 
although further delay is regrettable, an additional VA 
orthopedic examination to obtain clinical findings as to the 
extent of functional loss attributable to such factors 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, is needed.  The veteran is hereby 
advised that failure to report to any scheduled VA 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2000).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the record any notice(s) of the examination sent to the 
veteran.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law, among other things, redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations (which 
implement the Act but, with the possible exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) 
recently were finalized.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  Except as otherwise indicated, the 
regulations also are effective November 9, 2000.  Id.

The actions identified herein are consistent with the duties 
imposed by the Act.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the Act has fully been complied 
with.  Hence, in addition to the actions requested above, the 
RO should also undertake any other development and/or 
notification action deemed warranted by the Act.  The Board 
acknowledges the RO's February 2001 letter inviting the 
veteran to submit additional evidence pursuant to VCAA; 
however, the letter was directed toward the development of 
unrelated claims currently before the RO.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from all VA facility(ies) 
at which the veteran may have received 
treatment, to specifically include records 
from 1975 to date from the Alexandria 
VAMC; as well as pertinent medical records 
from any other source(s) or facility(ies) 
identified by the appellant.  If any 
requested records are not available, or 
the search for such records otherwise 
yields negative results, that fact should 
be noted in the claims file, and he and 
his representative should be so notified.  
The veteran is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo examination.   

2.  The RO should obtain and associate 
with the claims file the veteran's Chapter 
31 vocational rehabilitation folder.

3.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to 
decision made on the veteran's claim for 
Social Security benefits, the medical 
records relied upon in rendering that 
decision, and any post-award medical 
examinations.  These documents should be 
associated with the claims file.

4.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo appropriate 
orthopedic examination at a VA medical 
facility for the purpose of determining 
the current nature and severity of his 
service-connected left knee disability.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to, and be reviewed by, 
the physician designated to examine the 
appellant.  All necessary tests and 
studies (to include range of motion 
testing, reported in degrees should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left knee.  In pain 
on motion is observed, the examiner 
should indicate the point at which pain 
begins.  The examiner should indicate 
whether the veteran's reported complaints 
are consistent with objective evidence of 
disability.  In addition, based upon 
consideration of the veteran's pertinent 
medical history and credible assertions, 
the physician should indicate whether, 
and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion.  

All examination findings, along with the 
complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran. 

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied. 

8.  After completing all requested 
development action and any other 
development and/or notification action 
indicated, the RO should readjudicate the 
claims on appeal in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to herein.  
The RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  
Otherwise, in evaluating the left knee 
disability (and the right knee disability 
prior to January 13, 2000), the RO should 
consider the extent of functional loss due 
to pain and other factors, to include with 
repeated use and/or during flare-ups.  The 
RO must provide full reasons and bases for 
its determinations.

9.  If any benefits sought on appeal 
continue to be denied, the veteran and his 
representative should be provided an 
appropriate supplemental statement of the 
case (SSOC)  (containing notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal), and afforded 
the appropriate period of time for written 
or other response thereto before the 
claims file is returned to the RO for 
further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




